 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Exhibit 10.1   ***CONFIDENTIAL TREATMENT REQUESTED*** Note:  Confidential
treatment requested with respect to certain portions hereof denoted with
“***”

 

 

AGREEMENT

 

between

 

LABSTYLE INNOVATION LTD.



and



FARLA MEDICAL LIMITED

 

1

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

This Distribution Agreement (the “Agreement”) is entered into as of 25 April
2013 (the “Effective Date”) by Labstyle Innovation Ltd. (and/or any other party
related to the company on a corporate basis) an Israeli company, with main
offices at 7 Menachem Begin St., Ramat Gan 52681, Israel (the “Company") and
Farla Medical Limited and/or any other party related to the company on a
corporate basis) a company incorporated under the laws of England and Wales with
registered offices at 5 North End Road, London NW11 7RJ the (“Distributor”).

 

Recitals

 

WHEREASthe Company is the developer and owner of the rights in and of "Dario", a
product and its disposables/consumables, which together are designed to measure
levels of glucose in the blood and assist patients in the management of diabetes
(the “Product”, as further defined below and as specified in Exhibit A); and

 

WHEREASthe Distributor is engaged in the business of distributing products and
assures the Company that it has the facilities, personnel, and technical
expertise necessary to promote, advertise, market, sell, distribute and support
the Product in the Territory (as defined in Exhibit B) under the Company’s
Trademarks; and

 

WHEREASthe Distributor wishes to obtain, and the Company is willing to grant the
Distributor, the right to distribute the Product in the Territory, under the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.DEFINITIONS

 

For the purpose of this Agreement, the following terms shall have the respective
meaning as stated below:

 

1.1.“Confidential Information" - any proprietary information relating to any of
the subject matter of this Agreement or the business of the Company, including
but not limited to the Product and all Intellectual Property Rights therein
disclosed by or on behalf of the Company to the Distributor in any form or
medium whatsoever including in written, physical, digitized, oral or visual
form.

 

1.2.“Term” – as defined in Section 4.

 

1.3.“Documentation” - all documentation related to the Product, including
descriptive materials, manuals and user-guides.

 

1.4.“End-User” – a customer who has purchased the Product from the Distributor
for their personal use and not for further distribution.

 

2

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.5.“Intellectual Property Rights” - shall include, without limitation,
copyrights, trade-secrets, trademarks, trade-names, domain names, patents,
know-how, formulation, data, technology, designs, inventions, discoveries,
processes, models or sales, financial, contractual and marketing information and
all other intellectual or industrial property and like rights whether or not
registered.

 

1.6.“Dario Consumables” or “Consumables” - shall mean the consumables and
disposable materials for the Product as set forth in Exhibit A.

 

1.7.“Product” - shall mean a “Blood Glucose Meter”, specifications of which are
attached hereto as Exhibit A, and includes: (i) Dario Consumables, (ii) the
Documentation; and, at the Company’s sole discretion (as shall be evidenced by
written conformation by the Company’s COO), also (iii) any improvement, new
version or new feature made thereto. The term "Product(s)" includes Product
units.

 

1.8.“Specifications” - the specifications of the Product, attached hereto as
Exhibit A.

 

1.9.“Territory” – the territories identified in Exhibit B hereto.

 

2.APPOINTMENT

 

2.1.Appointment: During the Term and subject to the terms and conditions of this
Agreement, the Company hereby grants the Distributor, and the Distributor hereby
accepts an exclusive, non-transferable, non-sublicenseable, revocable, right and
license limited only to distribute and resell the Product to End-Users in the
Territory (the “License”). The Distributor may not distribute and/or resell the
Product to third parties located outside of the Territory without the prior
written consent of the Company, which may be granted or denied in the Company's
sole and absolute discretion. Any failure to comply shall be deemed a material
breach of this Agreement by the Distributor.

 

2.2.Sub-Distributors: the Distributor represents and warrants that it does not
currently have any third party agents, representatives, or distributors for the
promotion or sale of the Products in the Territory (“Sub-distributors”) and that
it will not appoint Sub-distributors without the Company’s prior written
consent. For the avoidance of doubt, it is hereby clarified, that in the event
any Sub-distributors are appointed by the Distributor in accordance with this
Section 2.2, the Distributor shall remain fully responsible for the performance
of all of its covenants and obligations hereunder. If this Agreement is
terminated, the Distributor shall have sole responsibility for termination of
any of its Sub-distributors.

 

2.3.Restrictions: Other than the rights expressly licensed to the Distributor
hereunder, no other rights or interest whatsoever in the Product are transferred
or granted to the Distributor. Without limiting the foregoing, the Distributor
shall not: (i) reverse engineer, disassemble, decompile, modify, or alter the
Product, hardware, firmware, or software included therewith or any part thereof,
(ii) use the Product for any purpose other than the purposes of this Agreement;
or (iii) copy the Product, develop any derivative works thereof or include any
portion of the Product in any other products.

 

3

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

2.4.Capabilities of Products: The Distributor shall not make any
representations, claims or other like statements regarding the characteristics
or capabilities of the Products, other than those representations, claims or
other like statements contained in the Documentation or Product literature
supplied to the Distributor by the Company.

 

3.REPRESENTATIONS AND WARRANTIES OF THE PARTIES:

 

3.1.Each party represents and warrants to the other party that:

 

(i)It has full corporate power and authority to execute this Agreement and to
perform its obligations hereunder and all corporate action on its part necessary
for the authorization, execution, delivery and performance of this Agreement by
it have been taken.

 

(ii)This Agreement, when executed and delivered by it, will constitute a valid
and legally binding obligation on its part, enforceable in accordance with its
terms.

 

(iii)The execution, delivery and performance of this Agreement will not result
in the breach or violation of any law or regulation applicable to it or any
contract or commitment by which it is bound.

 

3.2.Without derogating from the aforesaid, the Distributor hereby represents and
warrants to the Company, as follows:

 

(i)It has the required knowledge, experience and financial capacity to fulfill
its obligations hereunder; that it has previous experience and knowledge
regarding the marketing of similar products to the Product in the Territory;
that it has received and reviewed all the information required by the Company;
and that it has evlauated the merits of this Agreement before executing it.

 

(ii)It will comply with all applicable laws and regulations in the Territory
pertaining to the performance of its obligations under this Agreement, including
the marketing and sale of the Product and receipt of all approvals and
authorizations in connection thereto. It shall promptly inform the Company of
any formal or informal inquiry and/or inspection relating to any Product by any
regulatory agency of any state or national government or supranational
authority.

 

(iii)It shall comply with all sales policies and operating regulations of the
Company, as issued and modified from time to time by the Company, provided
however that in any event of contradiction between such sales policies and
operating regulations of the Company and the provisions of this Agreement, the
provisions of this Agreement shall prevail.

 

4

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

4.DURATION OF THIS AGREEMENT

 

4.1.Term of the Agreement: This Agreement shall commence on the date of
signature by both parties hereto and shall terminate three (3) years from the
commencement date (the “Initial Term”) unless it is terminated sooner according
to the provisions of this Agreement. .

 

4.2.Renewal: This Agreement will be automatically renewed upon the expiration of
the Initial Term for a subsequent twelve (12) months, unless not less than ***
prior to the end of the Initial Term or any renewal term, one party indicates in
writing to the other party of its intention not to renew this Agreement. The
Initial Term together with any renewal term shall be collectively referred to
herein as the “Term”.

 

4.3.Continuation or Survival of Certain Clauses upon Termination: Certain
clauses, as specified below, will survive and remain effective even after the
termination or cessation of this Agreement. All other rights and obligations of
each party to the other shall terminate upon termination of this Agreement.

 

5.PARTIES’ OBLIGATIONS

 

5.1.Exclusivity: the Company hereby grants the Distributor the exclusive right
to distribute the Products in the Territory, subject to the limitations set
forth below.

 

5.2.Territory: The Distributor may sell or distribute the Products to all
End-Users in the Territory covered under the terms of this Agreement. Territory
is set out in Exhibit B.

 

5.3.Advertisement: The Distributor will be provided by the Company with
marketing and promotion materials of the Products (electronic files only)
written and produced in the English language, as customary by the Company.

 

Such materials may include without limitation, digital versions of: marketing
and product presentations, video demonstrations (for advertising sales and
training purposes) data sheets, digital brochures, case studies, press releases
and training materials and such other documentation or product literature, all
as shall be determined by the Company from time to time at its sole discretion
in consultation with the Distributor.

 

Any marketing and promotion materials used by the Distributor and/or packaging
label referring to the Product and/or to the Company shall be subject to the
Company’s prior written approval, at the Company’s sole discretion. Company
shall solely own any and all rights to any marketing materials created by the
Company. Distributor shall solely own any and all rights to any marketing
materials created by the Distributor.

 

5

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

The Distributor hereby commits that, during the Term, it will perform and
execute, each year, advertising and marketing of the Product in the Territory,
all set forth in the Marketing Work Plan which is to be submitted to the Company
once the Distributor completes its market research (as per Letter of Intent
attached hereto as Exhibit C). ***.

 

The marketing work plan shall include, without limitation, minimum amount of
funds that the Distributor commits to spend on said advertising and marketing in
the *** of the Term (the “Marketing Work Plan”. The Marketing Work Plan may only
be amended with the mutual written agreement of the parties hereto.

 

5.4.Packaging: all packaging materials shall include the Distributor’s details
as the Company’s exclusive distributor in the Territory as well as the exclusive
contact for any technical issues. Costs involved in ensuring such information is
on the packaging of the Product is to be covered by the Company.

 

5.5.Representations: the Distributor will not make any representations or give
any warranties concerning the Product or its capabilities which are false or
misleading in any way whatsoever or go beyond those warranties and
representations made by the Company in this Agreement and in the Documentation.

 

5.6.Registration: *** register the Product under the Company’s name for sale in
the Territory, and shall be responsible for ensuring that any required
registrations and approvals *** remain valid at all times – *** shall cooperate
with *** to obtain such regulatory or other approvals and licenses. The Company
shall be responsible to procure applicable CE certification with respect to the
Product as well as approval by The Medicines and Healthcare Products Regulatory
Agency. The Company shall also successfully register with the Drug Tariff. ***.

 

5.7.The Company does not expect any purchase orders or sales in the Territory
until the necessary authorization, certification and documentation for sales and
distribution in the Territory of the Product is completed. Personnel: the
Distributor shall train, maintain and dedicate, for the performance of its
obligations under this Agreement, a sufficient number of highly qualified
technical, professional, marketing and sales personnel to induce the selling of
the Product in the Territory. The Distributor and its staff shall maintain a
high degree of knowledge of the Product and its use.

 

6

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

5.8.Training: The Company shall provide*** qualified personnel at the
Distributor’s end with basic training in the use and operation of the Products.
The Company shall also provide supporting materials, such as reference
books/booklets, software, and any other relevant items, in digital form only,
which might be required for technical support. Training will commence on a
mutually agreeable date and will be based on the Company’s standard training
materials for its basic level training course. Such training will be conducted
at a time and location agreed between the Company and the Distributor.

 

5.9.Discontinuation: Nothing herein shall be deemed to prevent the Company from
discontinuing the sale of a Product hereunder and terminate the Agreement with a
*** written notice to the Distributor, provided that all purchase orders
submitted to the Company by the Distributor within such six 6 months’ period
with respect to such Product shall be honored and fulfilled by the Company in
accordance with the terms hereof.

 

5.10.Insurance: During the Term ***, the Company shall maintain, at its cost and
expense, adequate insurance coverage (product liability and professional
liability), in an amount of not less than *** per occurrence and per year. Upon
written request and at reasonable times, the Company shall provide the
Distributor with written evidence of the existence and amount of such product
liability insurance. The Company shall promptly inform the Distributor in
writing in the event that its insurance coverage is canceled or reduced in any
manner during the Term. Such notice shall in no way be construed to relieve the
Company of its obligations to maintain insurance as provided herein.

 

5.11.Records: ***. For the removal of doubt, any information (including without
limitation, e-mail addresses, names and any other contact information) obtained
by Company via (a) the Product’s application and/or website operated and/or
owned by the Company, and/or (b) any other application and/or website operated
and/or owned by the Company, shall be exlusively owned by the Company. ***.

 

Following the expiration or termination of this Agreement, for any reason, ***
shall retain full ownership of the End-User Database and *** may, at its sole
discretion, acquire the exclusive ownership of such End-User Database. The fee
payable for *** exclusive ownership of End-User Database shall be ***.

 

In case the Company wishes to market other relevant products to the group of
End-Users listed in the End-User Database, the Company shall provide the
Distributor with a notice to that effect, and, with respect to such relevant
products, provide the Distributor with a right of first refusal for for a period
of *** as of said notice, such that within said period of *** Distributor may
provide an offer to the Company to serve as the exclusive distributor of such
other products.

 

7

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Notwithstanding anything herein to the contrary, other than as set forth above
in this Section 5.11, the Company shall exclusivly own any and all rights to all
medical information and records as listed in Exhibit D attached hereto (the
“Medical Information”). All other data, including contact data, is limited to
the restrictions set out in this Section 5.11.

 

5.12.Resale Outside the Territory: the Distributor shall refrain from seeking
End-Users, from establishing any branch, from maintaining any distribution depot
and from any other action in relation to the Products, outside the Territory.

 

5.13.Potential Customers Outside the Territory: the Distributor shall refer
potential End-Users of the Products who are located outside of the Territory to
the Company or such other distributor, as the Company may designate in writing.

 

5.14.Non-Competition: During the Term ***, the Distributor shall not market to
any person, company or other entity any products which, directly or indirectly,
compete with the Product or with the Company, except with the prior written
consent of the Company. .

 

5.15.Market Research: the Distributor shall cooperate with the Company in market
research and furnish the Company with all reasonable reports necessary to keep
the Company informed of the market, competitive conditions and market position,
including market responses. The Distributor shall be responsible for any costs
associated with the fulfilment of such market research.

 

5.16.No Agent: The Distributor shall not: (i) enter into any agreement or
arrangement with any third party on behalf of the Company; (ii) sign Company's
name to any commercial paper, contract or other instruments; or (iii) incur any
debt to a third party payable by the Company.

 

6.ORDERING PROCEDURE, MINIMUM COMMITMENTS, PAYMENT AND DELIVERY

 

6.1.Price and Terms: The Company will sell Products to the Distributor according
to the price schedule shown on Exhibit E hereto. ***. Payments shall be made in
US Dollars only, at the Company’s designated address by wire transfer, check or
other means acceptable to the Company. Terms of payment to Company shall be ***
from the date of shipment of the ordered Products. Such shipment shall be made
by the Company within *** from the receipt of a purchase order by the Company (a
“Purchase Order”) ***. These payment terms must be adhered to in order for the
prices specified in Exhibit E hereto to remain in effect. Any terms of sale not
specified herein shall be governed by the Company’s standard sales order terms
in effect at the time of an applicable Purchase Order. Unless otherwise
specified in an applicable Purchase Order and approved by the Company, the
Distributor shall bear all shipping costs and similar charges and all personal
property taxes assessable on the Products after delivery to the carrier from the
Company’s designated site. In any case of contradiction between the provisons of
any Purchase Order and this Agreement, this Agreement shall prevail.

 

8

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

6.2.Forecasts: Minimum Purchases: From ***, the Distributor shall prepare and
deliver to the Company an annual forecast of anticipated Product purchases for
*** (a “Forecast”). Within ***, the parties will agree upon the minimum
aggregate purchases of Products ***.

 

The Distributor's failure to (i) deliver a Forecast in a respective year as set
forth above, or (ii) meet the Minimum Purchases or a Forecast, shall enable the
Company, at the Company's option and sole discretion, to either (a)
notwithstanding any thing to the contrary herein (including, without limitation,
Section 2.1 above), to convert the License into a non-exclusive License, mutatis
mutandis, or (b) to terminate this Agreement by *** prior written notice to the
Distributor to that effect. Nothing herein shall derogate from the provisions of
Section 13 below.

 

6.3.Resale Pricing: Distributor agrees that the price quoted or invoiced to
End-Users with respect to a Product shall not be less than as set forth in
Exhibit E hereto. Notwithstanding, the Distributor reserves the right to review
its selling price to address market trends and respond to competiton. The
Distributor will inform the Company of any changes to the selling price should
these arise.

 

7.TRADEMARKS AND DOMAIN NAMES

 

7.1.The Company hereby grants the Distributor a limited license to use and
display the trademark DarioÔ or any other mark used by the Company in connection
with the Product (collectively the “Company’s Trademarks”) only for marketing
purposes in connection with the Product and only during the term of this
Agreement. All advertising and other materials in which the Company’s Trademarks
are used shall be subject to the Company’s prior written consent.

 

7.2.Without limiting the above, all use by the Distributor of the Company’s
Trademarks or domain names shall be to the benefit of the Company, and the
Distributor shall not obtain any rights with respect to the Company’s Trademarks
or domain names, other than the rights expressly set forth herein. The
Distributor hereby irrevocably assigns to the Company in perpetuity all
worldwide right, title and interest, if any, that are owned or obtained by the
Distributor in any of the Company’s Trademarks or domain names.

 

7.3.The Distributor shall not remove, obscure or obliterate any patent,
trademark or any other proprietary notices incorporated in, marked on or affixed
to the Product and owned by the Company.

 

8.OWNERSHIP OF RIGHTS

 

8.1.Title/Ownership: the Company owns and shall retain all Intellectual Property
Rights, in and to the Product, including any new version releases, updates,
enhancements, modifications or improvements thereto made available to the
Distributor and in and to the Company’s Confidential Information and the Medical
Information.

 

9

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

8.2.Infringement: the Distributor undertakes to promptly inform the Company of
any possible infringement by third parties of the Company's proprietary rights
including any duplication of the Product, and to participate with the Company
regarding any legal action against such infringement which, in the Company's
judgment, should be necessary.

 

9.INDEMNIFICATION

 

9.1.Indemnification by the Company: the Company agrees to defend, indemnify and
hold Distributor harmless from and against any claim or suit alleging that the
Product directly infringes third parties' patents, and to pay all costs,
settlements, or judgments finally awarded; provided, however, that (1) the
Distributor shall have given the Company a prompt written notice of such claim,
suit, demand, or action; (2) the Distributor shall reasonably cooperate with the
Company in the defense and settlement thereof at the Company’s expense; and (3)
the Company shall have sole control of the defense of such claim, suit, demand,
or action and the settlement or compromise thereof.

 

9.2.Further Limitation: The foregoing shall not apply to the extent that the
infringement arises: (i) from the use of the Product in a manner for which it
was not intended, or (ii) not in compliance with the Documentation or
Specifications thereof, or (iii) where the infringement results from the
combination of the Product with third parties’ systems or components, where the
Product standing alone, would not have infringed upon third party’s rights, or
(iv) where the Product was modified, serviced or maintained other than by the
Company, or (v) from any action or omission of Distributor in breach of this
Agreement and/or due to Distributor’s negligence or wilful misconduct.

 

9.3.Distributor Remedy upon Prevention of Product Use: In the event that an
injunction is obtained against the Distributor's use of the Product arising from
a suit, claim or proceeding, or if the Company anticipates that there is a
likelihood of a claim of infringement, the Company shall, at its option and
expense, either (a) procure for the Distributor the right to continue using the
Product; or (b) replace or modify the same so that it no longer infringes upon
such property rights, so long as the Product continues to substantially conform
with the Specifications; or (c) where (a) or (b) are not practicable, to
terminate this Agreement and any pending Purchase Orders, and call back the
Products. Should the Company have to terminate this Agreement on the grounds set
out above the Company shall compensate the Distributor in relation to any losses
occurred as a direct result of such termination.

 

9.4.Exclusive Remedy: Without limiting the provisions set out in this Agreement,
this Section 9 sets forth the exclusive and entire remedy of the Distributor
against the Company with respect to any action or claim for an alleged
infringement of Intellectual Property Rights by the Product or any component
thereof.

 

10

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

9.5.Company Indemnification: the Distributor shall indemnify, defend and hold
the Company harmless from and against all loss, damage, third party claims, and
liability arising out of any culpable act or omission of the Distributor with
respect to the performance of this Agreement.

 

9.6.Distributor Indemnification: the Company shall indemnify, defend and hold
the Distributor harmless from and against all loss, damage, third party claims,
and liability arising out of any culpable act or omission of the Company with
respect to the performance of this Agreement.

 

10.WARRANTY

 

10.1.Warranty: The Company warrants that for a period of *** from the date of
purchase by the End–User, except for the test strips which shall have a warranty
period ending on the expiration date appearing on the packaging of the
respective test strips (“Warranty Period”), the Product and Consumables shall
conform substantially to the Specifications and shall be free from defects in
material and workmanship. The Company’s sole obligation and the Distributor’s
exclusive remedy for any failure of the Product to perform as warranted, is the
repair or replacement, at the Company’s option, of the nonconforming Product,
component thereof or Consumable, provided, however, that the Distributor informs
the Company in writing, within the Warranty Period of the defect, malfunction or
nonconformity.

 

10.2.Without limiting the above, the foregoing warranty will not apply should
such damages, malfunction or failures, result from i) use of the Product in a
manner for which it was not intended, or not in compliance with its
Documentation; (ii) the defects or malfunctions caused by alteration or
modification to the Product without the Company’s prior written approval; (iii)
defects or malfunctions caused by improper installation, service or repair of
the Product, by anyone other than the Company; (iv) defects or malfunctions
which do not adversely affect the ability of the Product to perform its usual
designated function; (v) the Product was subject to unusual electrical or
physical stress; (vi) negligence by the Distributor or by the End-User; (vii)
use of the Product other than with the Company’s Consumables or consumables
approved in advance by the Company; or (viii) any other cause beyond the
Company’s control.

 

10.3.Prior to shipping any defective Product to the Company, the Distributor
shall ensure that the Product is defective, and shall obtain a Return Material
Authorization (“RMA”) number from the Company, and in accordance with the
Company's then-current RMA procedures. Any Product so replaced or repaired shall
be subject to the warranty for the remainder of the Warranty Period or *** after
repair/replacement, whichever is later.

 

11

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

10.4.The Distributor shall, in its promotional literature, provide information
to End-Users to the effect that warranty claims in the Territory should be
referred solely to the Distributor for processing. Upon receipt of warranty
claims by End-Users, the Distributor shall be responsible for (i) verifying that
the warranty claim is timely made, and (ii) communicating such claims to the
Company. For purposes of enabling the Distributor to verify the timeliness of a
warranty claim, the Distributor shall, in the case of Products which bear an
individual serial number, record the serial number of each such Product sold on
its invoice to the End-User.

 

10.5.End-User Complaints and Inquiries:

 

Distributor shall be responsible as the first point of contact for providing
Product technical support to End-Users.

 

Distributor shall establish and operate a direct line of communication to
Company in all matters relevant to vigilance and/or post-market surveillance
concerning the Products (including early warnings or signals) in accordance with
all applicable laws.

 

Distributor shall provide technical support to End-Users on the correct use of
Products based on information supplied by Company. End-User feedback relevant to
safety and performance of the Products, the occurrence of Serious Incidents or
Potentially Serious Complaints will be reported by the Distributor immediately
and in any event within *** to Company

 

"Serious Incident": shall mean an incident involving the Products which is
reportable to a Competent Authority as defined in the applicable Medical Devices
Directive and the European Commission’s Guidelines on a Medical Devices
Vigilance System and shall include a Field Safety Corrective Action.

 

"Potentially Serious Complaints": shall mean any information coming to the
notice of Company which might relate to a Serious Incident, or to a significant
lapse in the quality of the Product, or might lead to significant adverse public
or media comment, or otherwise significantly adversely affect Company's
reputation or business.

 

10.6.IN NO EVENT, EXCEPT FOR NEGLIGENCE, MISREPRESENTATION, ERROR OR OMISSION OR
BREACH OF THIS AGREEMENT, SHALL THE COMPANY BE LIABLE TO THE DISTRIBUTOR FOR ANY
LOSS OF PROFITS, ANY INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTAL DAMAGES, OR
ANY CLAIMS OR DAMAGES BROUGHT AGAINST THE DISTRIBUTOR OR THE COMPANY BY ANY
THIRD PARTY.

 

11.LIMITATION OF LIABILITY

 

11.1.Except for the express warranties and undertakings set forth in this
Agreement, the Company disclaims all warranties in respect to the Product and
any service provided by the Company to Distributor under this Agreement.

 

12

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

12.CONFIDENTIALITY

 

12.1.All information furnished by a party hereto (the “Disclosing Party”) to the
other party (the “Recipient”), including but not limited to the business,
marketing and sales plans of the Disclosing Party, and designs, manufacturing
process and other technical information pertaining to the Intellectual Property
Rights or to the Products (“Confidential Information”), shall be deemed to have
been furnished in confidence and shall not be used by the Recipient for any
purpose whatsoever other than for Recipient’s performance hereunder, without the
prior written consent of the Disclosing Party. The parties hereto shall take all
necessary precautions and maintain strict safeguards to hold such Confidential
Information in strict confidence and to prevent the disclosure thereof to any
third party. Each party shall exercise a degree of care to preserve and
safeguard Confidential Information such as that which the Disclosing Party would
undertake to preserve and safeguard its own confidential information.

 

12.2.The Recipient, however, shall not be liable for the disclosure of the
following Confidential Information to third parties:

 

(i)information which is in, or becomes part of the public domain through no
wrongful act;

 

(ii)information which is furnished to a third party by the Disclosing Party
without restriction of the third party’s rights to disseminate the information;

 

(iii)information already known to the Recipient prior to the receipt thereof
from the Disclosing Party; and

 

(iv)information which is required to be disclosed by a government agency or
other authority with the legal power to require such disclosure.

 

12.3.In the event of expiration or termination of this Agreement, the
Distributor shall promptly deliver to the Company all documents, data and other
information derived from or otherwise containing or pertaining to Confidential
Information and shall not retain any documents or other information containing
or pertaining to any Confidential Information.

 

12.4.The obligations under this Section shall survive the expiration or
termination of this Agreement.

 

13.TERMINATION

 

13.1.Termination for Cause: If either party hereto commits a material breach of
this Agreement or default in the performance of any material obligation hereof,
and if such default or breach is not cured within *** after the same has been
called to the attention of the defaulting party by a written notice from the
other party, then the non-defaulting party, at its option, may thereupon
terminate this Agreement by submitting a written notice to the defaulting party.

 

13

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

13.2.Payment delay: Without derogating from the generality of the foregoing
provisions, a delay by the Distributor of more than *** in paying any amount due
shall be considered a material breach hereof.

 

13.3.Termination upon Liquidation: Either party may terminate this Agreement in
case of: (a) insolvency, dissolution or liquidation proceedings are instituted
by or against the other party; (b) a receiver, trustee or similar officer is
appointed for the business or property of such party; (c) the other party files
a petition seeking any reorganization, arrangement, composition or similar
relief under any law regarding insolvency or relief for debtors, or makes an
assignment for the benefit of creditors; (d) the other party adopts a resolution
for discontinuance of its business or for dissolution.

 

13.4.The right of termination shall not be exclusive of any remedies or means of
redress to which the party terminating this Agreement may be lawfully entitled
to or conversely liable to.

 

For the removal of any doubt, upon the expiration or termination of this
Agreement for any cause or reason whatsoever, the Company shall only be free to
directly contact and engage in business with any and all of the End-Users if it
acquires the End-User Database from the Distributor as set forth on Section 5.11
above.

 

14.EFFECTS OF TERMINATION

 

14.1.Cessation of Distributor Activities: Upon termination of this Agreement,
the Company shall buy back Distributor’s remaining stock of Products at the same
price purchased from the Company by Didtributor hereunder and Distributor will
completely cease its activities in relation to the Product.

 

14.2.Materials and Confidential Information: the Distributor shall deliver to
the Company all Documentation and other materials related to the performance of
this Agreement and/or to the Product, once the Distributor has cleared all its
stock of the Product or once the Company buys the stock back from the
Distributor as set forth on Section 14.1 above.

 

14.3.Survival: Sections 5.10 (Insurance), 5.11 (Records), 5.12 (Resale outside
the Territory) 5.14 (Non Competition), 5.16 (No Agent), 8.1 (Ownership of
Rights), 9.1 to 9.6 inclusive (Indemnification), 10.1, 10.2 and 10.6 (Warranty),
11.1 (Limitation of Liability), 12.1 to 12.4 inclusive (Confidential
Information), 17 (Governing Law; Dispute Resolution), and 18 (Miscellaneous)
shall survive termination of this Agreement.

 

14.4.Other Rights and Remedies: Termination of this Agreement shall be without
prejudice to any other right or remedy of either party as stipulated in this
Agreement.

 

14

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

15.RELATIONS OF THE PARTIES

 

15.1.The parties are independent contractors. Nothing in this Agreement shall be
construed to constitute the parties as principal and agent, employer and
employee, franchiser and franchisee, partnership, joint venturers, corporate
affiliates, co-owners or otherwise as participants in a joint undertaking.

 

16.ASSIGNMENT

 

16.1.Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by either party without the prior written consent of
the other party. Notwithstanding the foregoing, the Company may transfer or
assign, in whole or in part, any of its rights under this Agreement to any such
person or entity controlled by or under common control with the Company, to any
successor to all or substantially all of the business or assets of the Company
or in connection with the sale or transfer of the operations of the Company
related to this Agreement (whether by stock or assets).

 

Should such transfer, assignment or sale, in whole or in part, take place and
should it have a negative impact on the Distributor’s ability to sell the
product, then the Company shall compensate the Distributor and make good any
losses, current and future, which might arise as a result of such transfer,
assignment or sale.

 

17.GOVERNING LAW; DISPUTE RESOLUTION

 

17.1.This Agreement shall be governed in all respects by, and interpreted in
accordance with the laws of Israel. All disputes and differences arising out of
or relating to this Agreement or to its interpretation, shall be brought only in
a competent court in Tel-Aviv, Israel.

 

18.MISCELLANEOUS

 

18.1.Recitals and Exhibits: All Recitals and all Exhibits attached to this
Agreement constitute an integral part of this Agreement. The definitions of this
Agreement shall apply to all Exhibits.

 

18.2.Headings: The headings of sections and subsections of this Agreement are
inserted only for the purposes of convenience and they shall not be construed as
to affect the scope, meaning or intent of the provisions of this Agreement or
any part or portion thereof, nor shall they otherwise be given any legal effect.

 

18.3.Notices: Any notice given by either party in accordance with this Agreement
shall be made in writing and delivered by fax and by registered mail or by
courier, addressed as first set forth above, or to other addresses as the
parties shall designate in prior written notice.

 

15

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

18.4.No Waiver: Failure by either party to enforce any provision of this
Agreement will not be deemed a waiver of future enforcement of that or any other
provision.

 

18.5.Force Majeure: Neither party shall be responsible for any failure to
perform due to unforeseen circumstances or to causes beyond a party’s reasonable
control, including but not limited to acts of God, war, riot, embargoes, acts of
civil or military authorities, fire, floods, strikes, or shortages of
transportation, facilities, fuel, energy, labor, or materials. In event of any
such delay in delivery or payment, the party in delay may defer the performance
date for a period equal to the time of such delay, provided that the lack of
liquidity by one party shall not constitute a Force Majeure.

 

18.6.Severability: If any provision of this Agreement is determined to be
invalid or unenforceable, the provision shall be deemed to be severable from the
remainder of this Agreement and shall not cause the invalidity or
unenforceability of the remainder of this Agreement. The parties shall make
their best efforts in order to render effective such provisions of this
Agreement not affected thereby and this Agreement will continue in full force
and effect.

 

18.7.Entire Agreement: This Agreement, including all supplements and Exhibits
constitutes the entire Agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, understanding or
representations, oral or written between the parties hereto regarding such
matter.

 

18.8.Amendments: This Agreement may be modified or amended only in writing,
signed by duly authorized representatives of both parties.

 

18.9.Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

18.10.Lawsuit costs: If a lawsuit is commenced to enforce the performance of any
part of this Agreement, including without limitation any order or release made
hereunder, the prevailing party shall be paid by the other party reasonable
attorney’s fees and expenses.

 

[Signature page follows]

 

16

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

 

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date stated below.

 

LABSTYLE INNOVATION LTD.   Authorised signatoree’s name:       /s/ Oren Fuerst
(signature)       25th of April of 2013       FARLA MEDICAL LIMITED   Authorised
signatoree’s name:       /s/ Samuel Zalcberg (signature)       25th of April of
2013  

 

17

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT A

 

Product Specification including Consumables

 

Blood glucose monitoring system

 

Blood glucose test strips


Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT B

 

Territory

 

England

 

Wales

 

Scotland

 

Northern Ireland

 

All British offshore and inshore islands

 

Belgium

 

18

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT C

 

Letter of Intent

 

***

 

19

 

 

Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT D

 

List of Medical Information

 

***

 




Confidential Treatment Requested by LabStyle Innovations Corp.

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT E

 

Price Schedule

 

***

 

20

 